PER CURIAM.
Upon consideration of the petition for writ of mandamus, the brief of petitioner, and the return of the respondent, we conclude that the alternative writ should be discharged without prejudice. Petitioner *207may reapply for bail pending appeal in accord with the standards enunciated in Younghans v. State, 90 So.2d 308 (Fla.1956) and F.A.R. 6.15(b), 32 F.S.A.; however, on reapplication petitioner remains subject to existing statutory limitations on bail, including Fla.Stat. § 903.132, F.S.A., as may be applicable.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE, JJ., concur.